         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 1 of 14



 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12    IN RE: CAPACITORS ANTITRUST                       MASTER FILE NO. 3:14-cv-03264-JD
      LITIGATION
13                                                      MDL No. 17-md-2801
14    THIS DOCUMENT RELATES TO:                         [PROPOSED] ORDER GRANTING
                                                        FINAL APPROVAL OF CLASS
15    ALL INDIRECT PURCHASER ACTIONS                    ACTION SETTLEMENTS WITH
                                                        DEFENDANTS HITACHI CHEMICAL,
16                                                      SOSHIN, HOLY STONE, NCC/UCC,
                                                        AND RUBYCON, AND APPROVING
17                                                      THE PLAN OF ALLOCATION
18

19

20
21

22

23

24

25

26
27

28
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 2 of 14



 1          This matter has come before the Court to determine whether there is any cause why this
 2   Court should not approve Indirect Purchaser Plaintiffs’ (“IPPs”) settlements with Settling
 3   Defendants (1) Hitachi Chemical Co., Ltd, Hitachi AIC Inc., and Hitachi Chemical Co. America,
 4   Ltd. (collectively, “Hitachi Chemical”); (2) Soshin Electric Co., Ltd and Soshin Electronics of
 5   America, Inc. (together, “Soshin”); (3) Holystone Enterprise Co., Ltd, Holy Stone Holdings Co.,
 6   Ltd, Holy Stone Polytech Co., Ltd, and Milestone Global Technology, Inc. (collectively, “Holy
 7   Stone”); (4) Nippon Chemi-Con Corp. and United Chemi-Con Corp. (together, “NCC/UCC”);
 8   and (5) Rubycon Corp. and Rubycon America Inc. (together, “Rubycon”); and approve IPPs’ Plan
 9   of Allocation. The Court, having reviewed the motion, the Settlement Agreements, the pleadings
10   and other papers on file in this action, and the statements of counsel and the parties, including at
11   the October 17, 2018 Fairness Hearing, hereby finds that the Settlements and Plan of Allocation
12   should be approved. Accordingly, the Court enters this Order of Final Approval.
13          Good cause appearing therefore:
14          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
15          1.      The Court has jurisdiction over the subject matter of this litigation, and all actions
16   within this litigation (collectively, the “Action”) and over the parties to the Settlement
17   Agreements, including all members of the Settlement Classes and the Settling Defendants.
18          2.      For purposes of this Order, except as otherwise set forth herein, the Court
19   incorporates the definitions contained in the Settlement Agreements. Dkt. Nos. 1844-3, 1844-4,
20   2099-3, 2099-4, and 2099-5 in Case No. 14-3264.
21          3.      The Court hereby finally approves and confirms the settlements set forth in the
22   Settlement Agreements between Class Representatives and the Settling Defendants, and finds that
23   said settlements are, in all respects, fair, reasonable, and adequate to the Settlement Classes
24   pursuant to Rule 23 of the Federal Rules of Civil Procedure.
25          4.      The following Classes are certified for settlement purposes only, pursuant to Rule
26   23 of the Federal Rules of Civil Procedure:
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                         1
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 3 of 14



 1                 a. HITACHI CHEMICAL
                   All persons and entities in the United States who, during the period
 2                 from April 1, 2002 to February 28, 2014, purchased one or more
 3                 Electrolytic Capacitor(s) from a distributor (or from an entity other
                   than a Defendant) that a Defendant or alleged co-conspirator
 4                 manufactured. Excluded from the Class are Defendants, their
                   parent companies, subsidiaries and Affiliates, any co-conspirators,
 5                 Defendants’ attorneys in this case, federal government entities and
                   instrumentalities, states and their subdivisions, all judges assigned
 6
                   to this case, all jurors in this case, and all persons and entities who
 7                 directly purchased Capacitors from Defendants; and

 8                 All persons and entities in the United States who, during the period
                   from January 1, 2002 to February 28, 2014, purchased one or more
 9                 Film Capacitor(s) from a distributor (or from an entity other than a
                   Defendant) that a Defendant or alleged co-conspirator
10
                   manufactured. Excluded from the Class are Defendants, their
11                 parent companies, subsidiaries and Affiliates, any co-conspirators,
                   Defendants’ attorneys in this case, federal government entities and
12                 instrumentalities, states and their subdivisions, all judges assigned
                   to this case, all jurors in this case, and all persons and entities who
13                 directly purchased Capacitors from Defendants.
14
                   b. SOSHIN
15                 All persons and entities in the United States who, during the period
                   from January 1, 2002 to February 28, 2014, purchased one or more
16                 Capacitor(s) from a distributor (or from an entity other than a
                   Defendant) that a Defendant or alleged co-conspirator
17                 manufactured. Excluded from the Class are Defendants; their
18                 parent companies, subsidiaries and Affiliates; any co-conspirators;
                   Defendants’ attorneys in this case; federal government entities and
19                 instrumentalities, states and their subdivisions; all judges assigned
                   to this case; all jurors in this case; and all Persons who directly
20                 purchased Capacitors from Defendants.
21                 c. HOLYSTONE
22                 All persons and entities in the United States who, during the period
                   from April 1, 2002 to February 28, 2014, purchased one or more
23                 Electrolytic Capacitor(s) from a distributor (or from an entity other
                   than a Defendant) that a Defendant or alleged co-conspirator
24                 manufactured. Excluded from the Class are Defendants, their
                   parent companies, subsidiaries and Affiliates, any co-conspirators,
25                 Defendants’ attorneys in this case, federal government entities and
26                 instrumentalities, states and their subdivisions, all judges assigned
                   to this case, all jurors in this case, and all persons and entities who
27                 directly purchased Capacitors from Defendant.

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                     2
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 4 of 14



 1                 d. NCC/UCC
                   All persons and entities in the United States who, during the period
 2                 from April 1, 2002 to February 28, 2014, purchased one or more
 3                 Electrolytic Capacitor(s) from a distributor (or from an entity other
                   than a Defendant) that a Defendant or alleged co-conspirator
 4                 manufactured. Excluded from the Class are Defendants, their
                   parent companies, subsidiaries and Affiliates, any co-conspirators,
 5                 Defendants’ attorneys in this case, federal government entities and
                   instrumentalities, states and their subdivisions, all judges assigned
 6
                   to this case, all jurors in this case, and all persons and entities who
 7                 directly purchased Capacitors from Defendants; and

 8                 All persons and entities in the United States who, during the period
                   from January 1, 2002 to February 28, 2014, purchased one or more
 9                 Film Capacitor(s) from a distributor (or from an entity other than a
                   Defendant) that a Defendant or alleged co-conspirator
10
                   manufactured. Excluded from the Class are Defendants, their
11                 parent companies, subsidiaries and Affiliates, and any co-
                   conspirators, Defendants’ attorneys in this case, federal
12                 government entities and instrumentalities, states and their
                   subdivisions, all judges assigned to this case, all jurors in this case,
13                 and all persons and entities who directly purchased Capacitors
                   from Defendants.
14

15                 e. RUBYCON
                   All persons and entities in the United States who, during the period
16                 from April 1, 2002 to February 28, 2014, purchased one or more
                   Electrolytic Capacitor(s) from a distributor (or from an entity other
17                 than a Defendant) that a Defendant or alleged co-conspirator
18                 manufactured. Excluded from the Class are Defendants, their
                   parent companies, subsidiaries and Affiliates, any co-conspirators,
19                 Defendants’ attorneys in this case, federal government entities and
                   instrumentalities, states and their subdivisions, all judges assigned
20                 to this case, all jurors in this case, and all persons and entities who
                   directly purchased Capacitors from Defendants; and
21

22                 All persons and entities in the United States who, during the period
                   from January 1, 2002 to February 28, 2014, purchased one or more
23                 Film Capacitor(s) from a distributor (or from an entity other than a
                   Defendant) that a Defendant or alleged co-conspirator
24                 manufactured. Excluded from the Class are Defendants, their
                   parent companies, subsidiaries and Affiliates, any co-conspirators,
25                 Defendants’ attorneys in this case, federal government entities and
26                 instrumentalities, states and their subdivisions, all judges assigned
                   to this case, all jurors in this case, and all persons and entities who
27                 directly purchased Capacitors from Defendants.

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                     3
             Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 5 of 14



 1             5.   These settlement classes shall be referred to herein as the “Settlement Classes.”
 2             6.   The Court finds the prerequisites to a class action under Federal Rule of Civil
 3   Procedure 23(a) have been satisfied for settlement purposes by each of the Settlement Classes in
 4   that:
 5                  a.      there are at least thousands of geographically dispersed settlement class
 6     members, making joinder of all members impracticable;
 7                  b.      there are questions of law and fact common to the settlement classes which
 8     predominate over individual issues
 9                  c.      the claims or defenses of the class representatives are typical of the claims
10     or defenses of the settlement classes;
11                  d.      the Indirect Purchaser Plaintiffs will fairly and adequately protect the
12     interests of the settlement classes, and have retained counsel experienced in antitrust class
13     action litigation who have, and will continue to, adequately represent the settlement classes; and
14                  e.      resolution through class settlements is superior to individual settlements.
15             7.   The Court finds that this Action may be maintained as a class action under Federal
16   Rule of Civil Procedure 23(b)(3) for settlement because: (i) questions of fact and law common to
17   members of the Settlement Classes predominate over any questions affecting only the claims of
18   individual members; and (ii) a class action is superior to other available methods for the fair and
19   efficient adjudication of this controversy.
20             8.   Pursuant to Federal Rule of Civil Procedure 23(g), the Court hereby confirms that
21   Cotchett, Pitre & McCarthy LLP is appointed as Settlement Class Counsel, and that Indirect
22   Purchaser Plaintiffs Michael Brooks, CAE Sound, Steve Wong, Toy-Knowlogy Inc., AGS
23   Devices Co., AGS Devices Ltd., J&O Electronics, Nebraska Dynamics, Inc., Angstrom, Inc.,
24   MakersLED and In Home Tech Solutions, Inc. are appointed to serve as Class Representatives on
25   behalf of the Settlement Classes.
26             9.   IPPs’ notice of the Class Settlements to the Settlement Classes was the best notice
27   practicable under the circumstances. The notice satisfied due process and provided adequate
28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                            4
          Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 6 of 14



 1   information to the Settlement Classes of all matters relating to the Class Settlements, and fully
 2   satisfied the requirements of Federal Rules of Civil Procedure 23(c)(2) and (e)(1).
 3          10.     The persons and entities identified in Exhibit A to this Order have timely and
 4   validly requested exclusion from the Settlement Classes and, therefore, are excluded from those
 5   Settlement Classes identified. Such persons and entities are not included in or bound by this Order
 6   as it relates to the specific settlement or settlements for which they opted-out. Such persons and
 7   entities are not entitled to any recovery of the settlement proceeds obtained through these Class
 8   Settlements.
 9          11.     No valid objections were filed regarding any of the Class Settlements.
10          12.     The Court finds that IPPs’ proposed Plan of Allocation, proposing to pay putative
11   Class Members on a pro rata basis based on qualifying purchases of capacitors and on the type
12   and extent of injury suffered by each class member in those states which permit indirect purchaser
13   claims is fair, reasonable, and adequate. In re Citric Acid Antitrust Litig., 145 F. Supp. 2d 1152,
14   1154 (N.D. Cal. 2001). The Plan of Allocation does not unfairly favor any Class Member, or
15   group of Class Members, to the detriment of others.       The Plan of Allocation being approved
16   herein is the same Plan that has previously been approved by this Court in connection with earlier
17   settlements in this case.
18          13.     Without affecting the finality of this Order in any way, this Court hereby retains
19   continuing jurisdiction over:
20                  a. implementation of these settlements and any distribution to members of the
21                      Settlement Classes pursuant to further orders of this Court;
22                  b. disposition of the Settlement Fund;
23                  c. determining attorneys’ fees, costs, expenses, and interest;
24                  d. the Action until Final Judgment contemplated hereby has become effective and
25                      each and every act agreed to be performed by the parties all have been
26                      performed pursuant to the Settlement Agreements;
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                       5
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 7 of 14



 1                 e. hearing and ruling on any matters relating to the plan of allocation of
 2                     settlement proceeds; and
 3                 f. all parties to the Action and Releasing Parties, for the purpose of enforcing and
 4                     administering the Settlement Agreements and the mutual releases and other
 5                     documents contemplated by, or executed in connection with the Agreement.
 6          14.    The Court finds, pursuant to Rules 54(a) and (b) of the Federal Rules of Civil
 7   Procedure, that Final Judgments of Dismissal with prejudice as to the Settling Defendants
 8   (“Judgments”) should be entered forthwith and further finds that there is no just reason for delay
 9   in the entry of the Judgments, as Final Judgments, in accordance with the Settlement Agreements.
10          IT IS SO ORDERED.
11

12   Dated: June 14, 2019
13
                                               Hon. James Donato
14                                             United States District Judge

15

16

17

18

19

20
21

22

23

24

25

26
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                      6
          Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 8 of 14



 1                                                      EXHIBIT A
 2                                          Exclusions from Settlement Class(es)
 3                  Name                        Exclusion Request Timely   Settlement Class(es) Excluded From
              Gayle L. Roberts                            Yes                          Hitachi
 4                                                                                     Soshin
                                                                                      Rubycon
 5                                                                                    Holystone
                                                                               Nippon/United Chemi-con
 6

 7              Peter Zdinak                              Yes                          Hitachi
                                                                                       Soshin
 8                                                                                    Rubycon
                                                                                      Holystone
 9                                                                             Nippon/United Chemi-con

10             LingoTeach Inc                             Yes                          Hitachi
                                                                                       Soshin
11                                                                                    Rubycon
                                                                                      Holystone
12                                                                             Nippon/United Chemi-con

13               Plexus Corp                              Yes                         Rubycon
                                                                               Nippon/United Chemi-con
14
              Plexus Asia, Ltd.                           Yes                         Rubycon
15                                                                             Nippon/United Chemi-con
16          Plexus Corp. Limited                          Yes                         Rubycon
                                                                               Nippon/United Chemi-con
17

18    Plexus Corporation (UK) Limited                     Yes                         Rubycon
                                                                               Nippon/United Chemi-con
19
         Plexus Deutschland GmbH                          Yes                         Rubycon
20                                                                             Nippon/United Chemi-con

21     Plexus Electronica S. de R.L. de                   Yes                         Rubycon
                     C.V.                                                      Nippon/United Chemi-con
22
        Plexus (Hangzhou) Co., Ltd.                       Yes                         Rubycon
23                                                                             Nippon/United Chemi-con

24     Plexus International Services,                     Yes                         Rubycon
                    Inc.                                                       Nippon/United Chemi-con
25
      Plexus Intl. Sales & Logistics, LLC                 Yes                         Rubycon
26                                                                             Nippon/United Chemi-con
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                                  1
          Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 9 of 14



 1                 Name                  Exclusion Request Timely   Settlement Class(es) Excluded From
      Plexus Manufacturing Sdn. Bhd.               Yes                         Rubycon
 2                                                                      Nippon/United Chemi-con
 3        Plexus Services RO S.R.L.                Yes              RubyconNippon/United Chemi-con

 4
         Plexus (Xia men) Co., Ltd.                Yes                         Rubycon
 5
                                                                        Nippon/United Chemi-con
 6
         Plexus (Zhejiang) Co., Ltd                Yes                         Rubycon
 7                                                                      Nippon/United Chemi-con

 8      Plexus Corp. (Kelso) Limited               Yes                         Rubycon
                                                                        Nippon/United Chemi-con
 9
       Plexus Corp. (Maldon) Limited               Yes                         Rubycon
10                                                                      Nippon/United Chemi-con

11         Plexus Services Corp.                   Yes                         Rubycon
                                                                        Nippon/United Chemi-con
12
       Plexus Technology Group, Inc.               Yes                         Rubycon
13                                                                      Nippon/United Chemi-con

14    Plexus Electronic Assembly Corp.             Yes                         Rubycon
                                                                        Nippon/United Chemi-con
15
           Plexus NPI Plus Corp.                   Yes                         Rubycon
16                                                                      Nippon/United Chemi-con

17           Plexus Nampa LLC                      Yes                         Rubycon
                                                                        Nippon/United Chemi-con
18
       Plexus Aerospace, Defense and               Yes                         Rubycon
19        Security Services, LLC USA                                    Nippon/United Chemi-con

20             Plexus QS, LLC                      Yes                         Rubycon
                                                                        Nippon/United Chemi-con
21
       Plexus Management Services                  Yes                         Rubycon
22           Corporation USA                                            Nippon/United Chemi-con
23       Plexus (Thailand) Co., Ltd.               Yes                         Rubycon
                                                                        Nippon/United Chemi-con
24
        PTL Information Technology                 Yes                         Rubycon
25             Services Corp.                                           Nippon/United Chemi-con

26     Plexus Services Americas, S. de             Yes                         Rubycon
                 R.L. de C.V.                                           Nippon/United Chemi-con
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                           2
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 10 of 14



 1                 Name                 Exclusion Request Timely   Settlement Class(es) Excluded From
        Microsoft Mobile, Inc. and                Yes                          Soshin
 2        Microsoft Mobile Oy                                                 Rubycon
                                                                              Holystone
 3                                                                     Nippon/United Chemi-con
 4
          Microsoft Corporation                   Yes                           Soshin
 5                                                                  RubyconHolystoneNippon/United
                                                                             Chemi-con
 6

 7
          Microsoft Corporation’s                 Yes                          Soshin
               Subsidiaries                                                   Rubycon
 8
                                                                              Holystone
                                                                       Nippon/United Chemi-con
 9
        Nokia Corporation (Finland)               Yes                          Soshin
10                                                                            Rubycon
                                                                              Holystone
11
                                                                       Nippon/United Chemi-con
12      Nokia Sales International Oy              Yes                          Soshin
                 (Finland)                                                    Rubycon
13                                                                            Holystone
                                                                       Nippon/United Chemi-con
14
        Nokia India Pvt. Ltd. (India)             Yes                          Soshin
15                                                                            Rubycon
                                                                              Holystone
16                                                                     Nippon/United Chemi-con

17          OOO Nokia (Russia)                    Yes                          Soshin
                                                                              Rubycon
18                                                                            Holystone
                                                                       Nippon/United Chemi-con
19
       Nokia (China) Investment Co.,              Yes                          Soshin
20              Ltd. (China)                                                  Rubycon
                                                                              Holystone
21                                                                     Nippon/United Chemi-con

22    Nokia Telecommunications Ltd.               Yes                          Soshin
                 (China)                                                      Rubycon
23                                                                            Holystone
                                                                       Nippon/United Chemi-con
24
         Nokia Inc. (United States)               Yes                          Soshin
25                                                                            Rubycon
                                                                              Holystone
26
                                                                       Nippon/United Chemi-con
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                          3
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 11 of 14



 1                 Name                  Exclusion Request Timely   Settlement Class(es) Excluded From
         Nokia UK Limited (United                  Yes                          Soshin
 2              Kingdom)                                                       Rubycon
                                                                               Holystone
 3                                                                      Nippon/United Chemi-con
 4    Nokia do Brasil Technologia Ltda             Yes                          Soshin
                  (Brazil)                                                     Rubycon
 5                                                                             Holystone
                                                                        Nippon/United Chemi-con
 6
      Nokia TMC Limited (South Korea)              Yes                           Soshin
 7                                                                   RubyconHolystoneNippon/United
                                                                              Chemi-con
 8

 9    Nokia (Thailand) Ltd. (Thailand)             Yes                          Soshin
                                                                               Rubycon
10                                                                             Holystone
                                                                        Nippon/United Chemi-con
11
       Nokia Solutions and Networks                Yes                          Soshin
12        B.V. (The Netherlands)                                               Rubycon
                                                                               Holystone
13                                                                      Nippon/United Chemi-con

14     Nokia Solutions and Networks                Yes                          Soshin
               Oy (Finland)                                                    Rubycon
15                                                                             Holystone
                                                                        Nippon/United Chemi-con
16
       Nokia Solutions and Networks                Yes                          Soshin
17        US LLC (United States)                                               Rubycon
                                                                               Holystone
18                                                                      Nippon/United Chemi-con

19     Nokia Solutions and Networks                Yes                          Soshin
            Japan Corp (Japan)                                                 Rubycon
20                                                                             Holystone
                                                                        Nippon/United Chemi-con
21
       Nokia Solutions and Networks                Yes                          Soshin
22
        India Private Limited (India)                                          Rubycon
23                                                                             Holystone
                                                                        Nippon/United Chemi-con
24     Nokia Solutions and Networks                Yes                          Soshin
      System Technology (Beijing) Co.,                                         Rubycon
25
                Ltd (China)                                                    Holystone
                                                                        Nippon/United Chemi-con
26
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                           4
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 12 of 14



 1                Name                   Exclusion Request Timely   Settlement Class(es) Excluded From
       Nokia Solutions and Networks                Yes                          Soshin
 2    Branch Operations Oy (Finland)                                           Rubycon
                                                                               Holystone
 3                                                                      Nippon/United Chemi-con
 4
       Nokia Solutions and Networks                Yes                          Soshin
 5       Korea Ltd (South Korea)                                               Rubycon
                                                                               Holystone
 6                                                                      Nippon/United Chemi-con

 7    Nokia Solutions and Networks do              Yes                          Soshin
       Brasil Telecomunicações Ltda                                            Rubycon
 8                 (Brazil)                                                    Holystone
                                                                        Nippon/United Chemi-con
 9
       Nokia Solutions and Networks                Yes                           Soshin
        Technology Service Co., Ltd                                  RubyconHolystoneNippon/United
10
                  (China)                                                     Chemi-con
11

12       HERE Holding Corporation                  Yes                          Soshin
              (United States)                                                  Rubycon
13                                                                             Holystone
                                                                        Nippon/United Chemi-con
14
           HERE Global B.V. (The                   Yes                          Soshin
15            Netherlands)                                                     Rubycon
                                                                               Holystone
16                                                                      Nippon/United Chemi-con

17
          HERE Europe B.V. (The                    Yes                          Soshin
              Netherlands)                                                     Rubycon
18
                                                                               Holystone
19                                                                      Nippon/United Chemi-con

      HERE North America LLC (United               Yes                          Soshin
20
                 States)                                                       Rubycon
                                                                               Holystone
21
                                                                        Nippon/United Chemi-con
22       HERE Deutschland GmbH                     Yes                          Soshin
               (Germany)                                                       Rubycon
23                                                                             Holystone
                                                                        Nippon/United Chemi-con
24
      Nokia Finance International B.V.             Yes                          Soshin
25           (The Netherlands)                                                 Rubycon
                                                                               Holystone
26                                                                      Nippon/United Chemi-con

27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                           5
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 13 of 14



 1                Name                  Exclusion Request Timely   Settlement Class(es) Excluded From
          Nokia GmbH (Germany)                    Yes                          Soshin
 2                                                                            Rubycon
                                                                              Holystone
 3                                                                     Nippon/United Chemi-con
 4            Nokia Capitel                       Yes                          Soshin
      Telecommunications Ltd. (China)                                         Rubycon
 5                                                                            Holystone
                                                                       Nippon/United Chemi-con
 6
      Dongguan Nokia Mobile Phones                Yes                          Soshin
 7        Company Ltd. (China)                                                Rubycon
                                                                              Holystone
 8                                                                     Nippon/United Chemi-con

 9
       Nokia Komarom Kft (Hungary)                Yes                          Soshin
10                                                                            Rubycon
                                                                              Holystone
11                                                                     Nippon/United Chemi-con

12     Nokia Romania SRL (Romania)                Yes                           Soshin
                                                                    RubyconHolystoneNippon/United
13                                                                           Chemi-con

14        Nokia Communications                    Yes                          Soshin
         Equipment (Shanghai) Ltd                                             Rubycon
15               (China)                                                      Holystone
                                                                       Nippon/United Chemi-con
16
        Nokia (HK) Ltd (Hong Kong)                Yes                          Soshin
17
                                                                              Rubycon
                                                                              Holystone
18
                                                                       Nippon/United Chemi-con
19
          Nokia Mobile Phone                      Yes                          Soshin
       Manufacturing (HK) Ltd (Hong                                           Rubycon
20
                 Kong)                                                        Holystone
                                                                       Nippon/United Chemi-con
21

22     Nokia Mobile Communications                Yes                          Soshin
        KK (formerly Nokia Mobile                                             Rubycon
23             Phone Japan)                                                   Holystone
                                                                       Nippon/United Chemi-con
24
                 Dell Inc.                        Yes                         Rubycon
25                                                                            Holystone
                                                                       Nippon/United Chemi-con
26
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                          6
         Case 3:14-cv-03264-JD Document 2334 Filed 06/14/19 Page 14 of 14



 1                Name                Exclusion Request Timely     Settlement Class(es) Excluded From
          Dell Technologies, Inc.               Yes                           Rubycon
 2                                                                            Holystone
                                                                       Nippon/United Chemi-con
 3

 4          EMC Corporation                     Yes                           Rubycon
                                                                              Holystone
 5                                                                     Nippon/United Chemi-con

 6        Wyse Technology, Inc.                 Yes                           Rubycon
                                                                              Holystone
 7                                                                     Nippon/United Chemi-con

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   _____________________________________________________________________________
     Order Granting Final Approval of Class Action Settlements with Defendants Hitachi Chemical,
     Soshin, Holy Stone, NCC/UCC, and Rubycon, and Approving the Plan of Allocation;
     Case No. 3:14-cv-03264-JD                                                                          7
